Mr. JUSTICE CRAVEN, dissenting: I dissent for the reason that the majority opinion, contrary to a referendum, decides that a liquor license can be issued in Newell Township, even though it voted dry. The labored opinion of the majority does so by concluding that the evidence required to establish the vote isn’t there and by a sort of backhanded estoppel concludes that liquor licenses were previously wrongfully issued, therefore one more wrongfully issued liquor license shouldn’t matter. If all official township records are held to the same evidence requirement that the majority uses here, then there is probably very little conclusive evidence of any action by townships throughout the State. If you can get a liquor license in an area that has voted dry simply by establishing that other licenses had previously been wrongfully issued, then we indeed are opening a Pandora’s box. The ultimate result of the majority opinion is that everybody knows Newell Township is dry except those of us who wear judicial blinders and prefer not to see or ascertain the fact.